Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (2012/0075599).
 	Regarding claim 1, Park discloses a projection apparatus, comprising a light source (30), an optical engine (10), a first sensor (par. 68, 69, 109), and a processor (inherently included in the projector as shown in Fig. 1), wherein: the light source provides a light beam to the optical engine; 5the optical engine converts the light beam into an image beam and projects the image beam out of the projection apparatus; the first sensor is configured to sense an ambient temperature; and the processor is coupled to the optical engine, the light source, and the first sensor, the processor records a projection time of the optical engine (par. 138, 154), and the processor selects a selected 10temperature range (see TABLE 1, first normal mode, second normal mode, third cooling mode, fourth normal mode, fifth normal mode sixth cooling mode, seventh normal mode, eighth forcible-finishing mode) in which the ambient temperature is included from a plurality of temperature ranges (note external air temperature (To) column in TABLE 1) according to the ambient temperature, and the processor selects a selected driving program from a plurality of driving programs (note light source part output column in TABLE 1) corresponding to the plurality of temperature ranges according to the selected temperature range to control the light source, wherein according to the selected driving program, a brightness of the light beam 15provided by the light source is negatively related to the projection time (par. 136, 139, 140).
	Regarding claim 2, Park discloses a housing, wherein the optical engine, the light source, and the processor are disposed in the housing, and the first sensor is configured to sense the ambient temperature in the housing (note Fig. 1).
	Regarding claim 3, Park discloses the processor controls the 20brightness of the light beam provided by the light source in a first time interval to be greater than the brightness of the light beam provided by the light source in a second time interval according to the selected driving program, and the first time interval is earlier than the second time interval (note Fig. 5).
	Regarding claim 5, Park discloses according to the plurality of driving programs, the brightness of the light beam provided by the light source is negatively related to temperatures of the plurality of temperature ranges (note TABLE 1 and TABLE 2).
	Regarding claim 6, Park discloses the plurality of temperature ranges are between a first temperature and a second temperature, the first temperature is less than the second temperature, and when the processor determines that the ambient temperature is less than the first temperature or greater than the second temperature, the processor controls the light source to turn off (note par. 123-126).
	Regarding claim 8, Park discloses a second sensor (420) disposed on the optical engine, and the second sensor sensing a component temperature of the optical engine, wherein when the processor determines that the component temperature is outside a working temperature range, the processor controls the light source to turn off (par. 125-127).
	Regarding claim 9, Park discloses the optical engine comprises an image generator (10), and the second sensor is disposed beside the image generator of the optical engine and is configured to sense the component temperature of the image generator (par. 125-127).
	Regarding claim 10, Park discloses the processor further comprises a timer (par. 138, 154) and a brightness adjuster (par. 151, 152), the timer calculates and records the projection time, and the brightness adjuster controls the brightness of the light beam provided by the light source.
	Regarding claims 11, 12, 13, 15, 16, 17, 18, 19, see similar rejections as set forth above.
	Regarding claim 20, Park discloses -22-File: 101637usfstarting to sense the ambient temperature by the first sensor according to an opening/closing signal received by the projection apparatus (note par. 71).
Allowable Subject Matter
Claims 4, 7, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-23 are allowed.
 
Response to Arguments
Applicant's arguments filed 11/2/22 have been fully considered but they are not persuasive.  
 	Regarding applicant’s argument that Park does not anticipate the feature "a brightness of the light beam provided by the light source is negatively related to the
projection time" in claim 1, the examiner disagrees.  As shown in Figure 5, step s310b attenuates the light source output power when the temperature difference ΔT is greater than a first value Cw1 for a predetermined of time t1 (note par. 137-140).  In other words, the brightness of the light source 30 is decreased when the temperature changing is above a threshold relative to time.  This can also be interpreted as the brightness of the light source 30 is inverse proportioned to the projection time.  Thus, step s310b clearly anticipates the claimed invention.
	In view of foregoing arguments, it is clearly that applicant fails to overcome Park.  As a result, the rejection is maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422